        Case 1:16-cv-08031-LTS-OTW Document 68 Filed 04/19/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
DOLLAREATHA EDWARDS,
                                                                 :
                                      Plaintiff,                 :      16-CV-8031 (LTS) (OTW)
                                                                 :
                     -against-                                   :      ORDER
                                                                 :
PETER O’ROURKE,                                                  :
                                                                 :
                                      Defendant.                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:


         It has come to the Court’s attention that Plaintiff’s counsel attempted to respond to the

Order to Show Cause (ECF 62) but sent her email to an incorrect email address for the Court.


         On February 14, 2019, the Court received Plaintiff’s request for extension of the fact

discovery deadline—which had expired on November 9, 2018. (ECF 59). 1 The parties had not

contacted the Court between November 9, 2018 and February 14, 2019. By Order to Show

Cause dated February 19, 2019 (ECF 62), the Court directed Plaintiff to make a factual showing

in support of her request for an extension of fact discovery, and to make any other showing of

cause why sanctions should not be imposed by February 26, 2019. Receiving no response from

Plaintiff, the Court denied Plaintiff’s request for an extension of fact discovery on March 25,

2019. (ECF 64).




1
 That day, this Court received four letters from counsel seeking and/or objecting to extensions of time to file
dispositive pretrial motions and to complete fact discovery. (ECF 58, 59, 60, 61).
                                                                 1
       Case 1:16-cv-08031-LTS-OTW Document 68 Filed 04/19/19 Page 2 of 4



       On April 8, 2019, Plaintiff filed her “Rule 72 Objections” to this Court’s order denying

Plaintiff’s request for an extension of fact discovery. (ECF 65). In that filing, Plaintiff represented

that she had sent an email application to the undersigned on February 26, 2019. (Id.). Upon

further review and investigation by the undersigned, it appears that Plaintiff’s counsel mistyped

the undersigned’s Chambers email address in an email application on February 26, 2019, a hard

copy of which was faxed to Judge Swain on April 8, 2019, but not sent to this Court.

Notwithstanding the incorrect email address, and assuming the date of the faxed email was

correct, no redelivery was attempted between February 26, 2019 and April 8, 2019.


       Plaintiff’s counsel is responsible for ensuring that submissions to the Court are received.

Further, the Court is concerned that Plaintiff did not file a written application requesting an

extension of fact discovery via CM/ECF by February 26, 2019 as directed in ECF 62. While the

Court’s Order to Show Cause allowed Plaintiff to file support for such an application via email, it

explicitly directed Plaintiff to file a written application for an extension of fact discovery, and

any other showing of cause why sanctions should not be imposed, via CM/ECF. (ECF 62).

Plaintiff did not do so. Had she done so, she would have had confirmation that her filing was

complete, and the Court could have addressed these issues without expending significant

resources to review Plaintiff’s “Rule 72 Objections” and to conduct its own inquiry regarding

her assertion that she had timely responded to the Court’s order.


       Nevertheless, the Court has reviewed Plaintiff’s email and supporting declaration

provided to Judge Swain with her Rule 72 Objections. (ECF 65). Given the new facts provided in




                                                  1
      Case 1:16-cv-08031-LTS-OTW Document 68 Filed 04/19/19 Page 3 of 4



Plaintiff’s email and supporting declaration, the Court will construe her Rule 72 Objections as a

motion to reconsider. According, it is HEREBY ORDERED that:


       1. Plaintiff’s application for an extension of fact discovery is GRANTED in part. This case

           has been in discovery since October 2017. In the intervening year and a half, Plaintiff

           has noticed only two depositions—those of Christopher Walls and Jodie Jackson—

           and completed only part of Jodie Jackson’s deposition. Plaintiff has repeatedly

           requested extensions of the fact discovery deadline. (ECF 42, 44, 47, 59, 61). Further,

           Defendants represent that Plaintiff’s counsel has served no discovery requests and

           has repeatedly cancelled scheduled depositions. (ECF 67). Therefore, discovery is

           reopened, and the fact discovery deadline extended to May 20, 2019, for the

           limited purpose of permitting the previously-noticed depositions of Christopher

           Walls and Jodie Jackson to proceed and be completed. No further extensions will be

           granted absent good cause shown.


       2. Dispositive motions shall be served and filed on or before August 16, 2019.


       3. The parties are directed to appear for a post-discovery status conference on May 28,

           2019 at 12:00 p.m.


       4. The parties are directed to appear before Judge Swain in Courtroom No. 17C, 500

           Pearl Street, New York, NY 10007, for a final pre-trial conference on February 21,

           2020 at 10:00 a.m. All other deadlines in the Court’s October 4, 2018 Pre-Trial

           Scheduling Order (ECF 55) remain the same.



                                                1
     Case 1:16-cv-08031-LTS-OTW Document 68 Filed 04/19/19 Page 4 of 4



      5. Plaintiff’s counsel is directed to provide a copy of this Order to her client, Ms.

         Edwards, and provide proof, filed via CM/ECF, that she has done so, by April 26,

         2019.


      SO ORDERED.



                                                           s/ Ona T. Wang
Dated: New York, New York                                             Ona T. Wang
       April 19, 2019                                        United States Magistrate Judge




                                               1
